Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Election/Restriction/Response to Arguments

Applicant’s election with traverse of group I (claims 1-10) in the reply filed on 08/03/2022 is acknowledged.   Response to Applicant argument with respect to restriction of claims 1-20 is moot as the applicant’s arguments are partially persuasive, therefore, the Restriction/Election with respect to claims 1-20 withdrawn. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

     Claim 1 is rejected under Claim Rejections - 35 U.S.C. § 103 (AIA ) as being unpatentable over Schlub (Schlub-et-al, US Publication No. 20110250928) in view of Ding (Xueru Ding, US Publication No. 20090231184).       Regarding independent claim 1, Schlub discloses an electronic device (e.g., Fig. 1-7, Electronic Device 10) comprising: an antenna including a first antenna element and a second antenna element (e.g., Fig. 1-7, prg. [0071], lines 4-11, in Electronic Device antenna 40 (Fig. 1) including first antenna element and second antenna element); and a processor operatively connected to the antenna (e.g., Fig. 2-7, processor module 28 (control circuits 134 (Fig. 7) and 136 (Fig. 8)) connected to antenna(s) 40(ABCD) of electronic device (10)), wherein the processor is configured to: transmit a first signal through the first antenna element; receive, through the second antenna element (e.g., prg. [0078], lines 4-10, the electronic device antennas transceiver can receive via path 140 and transmits via path 142, and/or receive via 142 and transmit via 140), a second signal including a signal obtained as the first signal, wherein the second signal is reflected by a target object (e.g., prg. [0059], lines 1-15, when the RF signals received via receive antenna having transmission reflected signal from antenna that is monitor by detector circuit (e.g., 64), generating phase and magnitude information); calculate a distance from the antenna to the target object based on a phase of the second signal; and when the distance to the target object is smaller than a reference distance, reduce a power level of the antenna (e.g., prg. [0091], lines 1-14, after calculating distance from antenna, power is being reduced).      Although, Schlub do not specifically teach a transmitter and receiver antenna separately, Schlub discusses the transceiver connected to transmission antennas for receiving and transmitting, however, for further clarification, in related art dealing with antenna device (e.g., Fig. 1), Xueru teaches transmitter and receiver antennas (e.g., prg. [0001], [0009], Receiver (24) with antenna (27) and transmitter (22) with antenna (26)).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Xueru’s communication device antenna with Schlub’s electronic device antennas to provide the electronic device with the antenna pattern that increases accuracy of targets having greater distance from communication improving reflection signal received. (e.g., Xueru, prg. [0004], lines 19-25). 
Allowable Subject Matter

     Dependent Claims 2-10 are allowable.       Dependent claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome Claim Rejections - 35 U.S.C. § 103.       The prior art specifically Schlub and Xueru failed to render obviousness in combination or individually and failed to anticipate individually the following underlined limitations:       An electronic device comprising: an antenna including a first antenna element and a second antenna element; and a processor operatively connected to the antenna, wherein the processor is configured to: transmit a first signal through the first antenna element; receive, through the second antenna element, a second signal including a signal obtained as the first signal, wherein the second signal is reflected by a target object; calculate a distance from the antenna to the target object based on a phase of the second signal; and when the distance to the target object is smaller than a reference distance, reduce a power level of the antenna, and wherein the first antenna element and the second antenna element are configured to include a first polarization and a second polarization, and wherein the processor is further configured to: transmit, through the antenna, the first signal using the first polarization of the first antenna element; and receive, through the antenna, the second signal using the second polarization of the second antenna element, as disclosed in independent claim 1 and dependent claim 2.       An electronic device comprising: an antenna including a first antenna element and a second antenna element; and a processor operatively connected to the antenna, wherein the processor is configured to: transmit a first signal through the first antenna element; receive, through the second antenna element, a second signal including a signal obtained as the first signal, wherein the second signal is reflected by a target object; calculate a distance from the antenna to the target object based on a phase of the second signal; and when the distance to the target object is smaller than a reference distance, reduce a power level of the antenna, and wherein the second signal includes a coupling signal by the first signal and a reflection signal by the target object, and wherein the processor is further configured to: remove the coupling signal from the second signal to obtain the reflection signal; and calculate the distance to the target object based on a phase of the reflection signal, as disclosed in independent claim 1 and dependent claim 3.       An electronic device comprising: an antenna including a first antenna element and a second antenna element; and a processor operatively connected to the antenna, wherein the processor is configured to: transmit a first signal through the first antenna element; receive, through the second antenna element, a second signal including a signal obtained as the first signal, wherein the second signal is reflected by a target object; calculate a distance from the antenna to the target object based on a phase of the second signal; and when the distance to the target object is smaller than a reference distance, reduce a power level of the antenna, and wherein the processor is further configured to: transmit a third signal through the first antenna element; receive a fourth signal through the second antenna element; remove a coupling signal obtained in advance from the second signal to obtain a first reflection signal; and remove the coupling signal from the fourth signal to obtain a second reflection signal , as disclosed in independent claim 1 and dependent claim 6.       An electronic device comprising: an antenna including a first antenna element and a second antenna element; and a processor operatively connected to the antenna, wherein the processor is configured to: transmit a first signal through the first antenna element; receive, through the second antenna element, a second signal including a signal obtained as the first signal, wherein the second signal is reflected by a target object; calculate a distance from the antenna to the target object based on a phase of the second signal; and when the distance to the target object is smaller than a reference distance, reduce a power level of the antenna, and wherein the processor is further configured to: measure a first coupling signal in a state where the target object is not present; measure a second coupling signal in a state where the target object is present; and when a magnitude difference between the first coupling signal and the second coupling signal is greater than a reference magnitude, determine a proximity state where the distance to the target object is smaller than a specified distance, as disclosed in independent claim 1 and dependent claim 8.       An electronic device comprising: an antenna including a first antenna element and a second antenna element; and a processor operatively connected to the antenna, wherein the processor is configured to: transmit a first signal through the first antenna element; receive, through the second antenna element, a second signal including a signal obtained as the first signal, wherein the second signal is reflected by a target object; calculate a distance from the antenna to the target object based on a phase of the second signal; and when the distance to the target object is smaller than a reference distance, reduce a power level of the antenna, and wherein the antenna performs an uplink signal transmission or a downlink signal transmission for a data transmission through a plurality of slots including a flexible slot, and wherein the processor is further configured to: transmit, through the antenna, the first signal through the flexible slot in which the uplink signal transmission or the downlink signal transmission for the data transmission is not performed, as disclosed in independent claim 1 and dependent claim 9.       An electronic device comprising: an antenna including a first antenna element and a second antenna element; and a processor operatively connected to the antenna, wherein the processor is configured to: transmit a first signal through the first antenna element; receive, through the second antenna element, a second signal including a signal obtained as the first signal, wherein the second signal is reflected by a target object; calculate a distance from the antenna to the target object based on a phase of the second signal; and when the distance to the target object is smaller than a reference distance, reduce a power level of the antenna, and wherein the processor is further configured to: when the target object blocks a partial area of a transmission beam of the antenna, not reduce a power level for a reception beam of the antenna facing in a direction not blocked by the target object, as disclosed in independent claim 1 and dependent claim 10.        For these reasons, dependent claims 2, 3, 6, 8, 9, 10 are objected, claims 4-5 are depended of claim 3, claim 7 is depended of claim 6, therefore, claims 4-5 and 7 are objected for the same reasons set forth in claims 3 and 6.  
     Claims 11-20 are allowed.
Reasons for Allowance
 
     The following is an examiner’s statement of reason for allowance: after a thorough search and due to the fact that none of the prior art of the record, specifically Schlub and Xueru either singularly or in combination teaches or fairly suggests the following underlined limitations:     An electronic device comprising: an antenna including a first antenna element and a second antenna element; and a processor operatively connected to the antenna, wherein the processor is configured to: transmit a first signal through the first antenna element; receive, through the second antenna element, a second signal including a signal obtained as the first signal, wherein the second signal is reflected by a target object; when a power level of the second signal is less than a reference power level, perform a radar operation using the first signal; when a distance, measured by the radar operation, from the antenna to the target object is smaller than a reference distance, determine a phase change of the second signal; and when the phase change of the second signal is greater than a reference phase change, reduce a power level of the antenna as disclosed in independent claim 1.       For these reasons, independent claim 11 is allowed.  Claim 12-20 are dependent of independent claim 11, and are allowed for the same reasons set forth in independent claim 11.  

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.  
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
September 29, 2022